Citation Nr: 0903917	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1971 RO decision that denied service connection for retinitis 
pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from March 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision 
which denied a claim that there was CUE in a May 1971 RO 
decision that denied service connection for retinitis 
pigmentosa (claimed as defective vision).  

The Board notes that the September 2006 RO decision (noted 
above) and the March 2007 statement of the case listed the 
issue as whether the effective date of compensation for 
retinitis pigmentosa was a CUE.  The Board observes, however, 
that the RO solely addressed the issue on a CUE basis and 
specifically concluded that there was no CUE in a May 1971 RO 
decision that denied service connection for retinitis 
pigmentosa (claimed as defective vision).  Additionally, a 
final May 2001 Board decision already addressed the earlier 
effective date issue and granted an effective date of June 1, 
1992 for the award of service connection for retinitis 
pigmentosa.  The May 2007 supplemental statement of the case 
properly listed the issues as whether there was CUE in a May 
1971 RO decision that denied service connection for retinitis 
pigmentosa.  Therefore, the Board will solely address the 
issue of whether there was CUE in a May 1971 RO decision that 
denied service connection for retinitis pigmentosa.  


FINDINGS OF FACT

1.  In a May 1971 decision, the RO denied service connection 
for retinitis pigmentosa.  The veteran was notified of that 
decision and he did not file an appeal.  

2.  Based on the evidence of record and law as then in 
effect, the May 1971 RO decision was not undebatably 
erroneous in not granting service connection for retinitis 
pigmentosa.  


CONCLUSION OF LAW

There was no CUE in the May 1971 RO decision that denied 
service connection for retinitis pigmentosa.  38 U.S.C.A. 
§ 5109 (West 2002); 38 C.F.R. § 3.105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Final RO decisions are accepted as correct in the absence of 
CUE.  Where CUE is found in a prior RO decision, such 
decision will be reversed or revised and, for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet.App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet.App. 39 (1998); Caffrey v. Brown, 
6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet.App. 242 
(1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).  

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  See Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In Cook v. Principi, 318 F.3d 1334 (2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist does not constitute 
CUE and that "grave procedural error" does not render a 
decision of VA non-final.  (That decision overruled Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), which had held to the 
extent that decision held that "grave procedural error" 
rendered a VA decision non-final.)  Citing Caffrey v. Brown, 
6 Vet. App. 377, 383 (1994), the Federal Circuit also noted 
that a CUE claim attacks a prior judgment based on an 
incorrect application of law or fact; however, an incomplete 
record, factually correct in all other respects, is not CUE.  

At the time of the May 1971 RO decision that denied service 
connection for retinitis pigmentosa, the law provided:

Service connection may be granted for a 
disability due to a disease or injury 
which was incurred in or aggravated by 
active service.  38 U.S.C § 310 (West 
1964); 38 C.F.R. § 3.303 (1968).  Service 
connection for certain chronic diseases 
will be presumed if they are manifest to 
a compensable degree within the first 
year following active service.  38 U.S.C. 
§ 310 (West 1964); 38 C.F.R. §§ 3.307, 
3.309 (1971).  

There are medical principles so 
universally recognized as to constitute 
fact (clear and unmistakable proof), and 
when in accordance with these principles 
existence of a disability prior to 
service is established, no additional or 
confirmatory evidence is necessary.  
Consequently with notation or discovery 
during service of such residual 
conditions (scars; fibrosis of the lungs; 
atrophies following disease of the 
central or peripheral nervous system; 
healed fractures; absent, displaced or 
resected parts of organs; supernumerary 
parts; congenital malformations or 
hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent 
active disease or injury during service 
the conclusion must be that they 
preexisted service.  Similarly, 
manifestation of lesions or symptoms of 
chronic disease from date of enlistment, 
or so close thereto that the disease 
could not have originated in so short a 
period will establish pre-service 
existence thereof.  Conditions of an 
infectious nature are to be considered 
with regard to the circumstances of the 
infection and if manifested in less than 
the respective incubation periods after 
reporting for duty, they will be held to 
have preexisted service.  38 C.F.R. § 
3.303(c) (1971).

A veteran is considered to have been in 
sound condition when examined, accepted, 
and enrolled for service, except as to 
defects, infirmities, or disorders noted 
at the time of the examination, 
acceptance, and enrollment, or where 
clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such.  38 
U.S.C. §§ 311 (West 1964); 38 C.F.R. § 
3.304 (1971).

A preexisting injury or disease will be 
considered to have been aggravated by 
service where there is an increase in 
disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  38 
U.S.C. § 353 (West 1964); 38 C.F.R. § 
3.306 (1971).  Aggravation may not be 
conceded where the disability underwent 
no increase in severity during service on 
the basis of all the evidence of record 
pertaining to the manifestations of the 
disability prior to, during, and 
subsequent to service.  38 U.S.C. § 353 
(West 1964); 38 C.F.R. § 3.306 (1971).

The veteran contends that there was CUE in a May 1971 RO 
decision that denied service connection for retinitis 
pigmentosa.  He essentially argues that he was diagnosed with 
retinitis pigmentosa in December 1970, within a year of his 
separation from service, and that service connection should 
have been granted at the time of the May 1971 RO decision.  

As noted above, the veteran served on active duty from March 
1966 to March 1970.  His service medical records do not show 
treatment for retinitis pigmentosa.  On a medical history 
form at the time of the February 1966 pre-induction 
examination, the veteran checked that he had color blindness 
and that he wore glasses.  The reviewing examiner noted that 
the veteran had complaints and that any disorders were not 
considered disabling.  The February 1966 objective pre-
induction examination report noted that the veteran had 20/70 
vision in his right eye corrected to 20/50 vision and that he 
had 20/50 vision in his left eye corrected to 20/30 vision.  
It was noted that the veteran had refractive error, class 2.  
There was also a notation that the veteran's eye evaluation 
was normal.  A June 1966 treatment entry noted that the 
veteran had 20/70 vision in his right eye corrected to 20/40 
vision and that he had 20/50 vision in his left eye corrected 
to 20/40 vision.  

A January 1967 entry indicated that the veteran had defective 
vision and defective color vision.  The examiner indicated 
that he had 20/50 vision in his right eye corrected to 20/40 
vision.  It was also noted that the veteran had 20/40 vision 
in his left eye corrected to 20/30 vision.  A January 1969 
entry indicated that the veteran had 20/40 vision in his 
right eye corrected to "20/100" vision and that he had 
20/40 vision in his left eye corrected to 20/40 vision.  
There was also a notation with the veteran's prescription 
that referred to corrected 20/25 vision in the veteran's 
right eye and corrected 20/25+ vision in his left eye.  A 
December 1969 entry noted that the veteran desired eye 
refraction.  He was noted to have 20/50 vision in the right 
eye and 20/50 vision in the left eye.  The prescription 
indicated that his corrected vision was 20/20 in both eyes.  
The January 1970 objective separation examination report 
indicated that the veteran had 20/40 vision in his right eye 
corrected to 20/20 vision and that he had 20/40 vision in his 
left eye corrected to 20/20 vision.  There was also a 
notation that the veteran's eye evaluation was normal.  

In December 1970, the veteran filed a claim for service 
connection for defective vision.  At that time, he reported 
that he had rapidly deteriorating eyesight in the summer of 
1968.  

A December 1970 VA hospital summary noted that the veteran 
was admitted to a private hospital in December 1970 with a 
history of decreasing vision.  It was noted that the veteran 
was discharged from the Navy in March 1970 with no particular 
eye difficulties other than having several glasses changes 
and that he was finally fitted with prisms and bifocals.  The 
veteran reported that when he was approximately twelve years 
old he was told that he had night blindness, but that no 
other visual problems were noted at that time other than some 
astigmatism.  He stated that in August 1970, he noticed that 
when covering his left eye, he no longer had vision in the 
right eye.  The veteran indicated that he was evaluated by a 
private ophthalmologist at that time and told that he had 
fluid on the optic nerve.  He related that after several 
examinations, he was told by the physician that he had 
retinitis pigmentosa.  The final diagnosis was retinitis 
pigmentosa with macular edema.  

An April 1971 VA eye examination report noted that the 
veteran reported that he could not see well and that his 
vision could not be helped by glasses.  He stated that he was 
told that he had macular edema of both eyes and retinitis 
pigmentosa.  The examiner noted that the veteran's had 
20/100+ vision in his right eye and 20/100 vision in his left 
eye.  The diagnoses were retinitis pigmentosa, bilateral, 
with macular edema and loss of vision secondary to the first 
diagnosis.  

In May 1971, the RO denied service connection for retinitis 
pigmentosa (defective vision).  The RO noted that service 
connection was denied for bilateral retinitis pigmentosa with 
defective vision because the disease was familial in nature.  
The RO indicated that there was no progression of the disease 
in service beyond the natural course of the disease.  

In May 1974, the RO received the veteran's application to 
reopen his claim for service connection for retinitis 
pigmentosa as well as his claim for nonservice-connected 
pension.  

VA treatment records dated from December 1970 to April 1971 
showed treatment for retinitis pigmentosa with macular edema.  

An August 1974 statement from C. Ritchey, M.D., noted that 
the veteran served in the Navy for four years and that he 
reported that he noticed that he had defective night vision.  
The veteran stated that he had night blindness while serving 
in Vietnam and that he received several injuries from running 
into objects at night.  Dr. Ritchey indicated that the 
veteran had been told that he had retinitis pigmentosa and 
that there was no family history of any other similar 
illness.  Dr. Ritchey indicated that it was their impression 
that the veteran had a typical advanced retinitis pigmentosa 
in both eyes.  Dr. Ritchey stated that when he was a staff 
ophthalmologist at an Army hospital they had several persons 
on active duty that developed retinitis pigmentosa and were 
discharged with a service-connected disability.  Dr. Ritchey 
stated that it was his opinion that the veteran "[did] have 
retinitis pigmentosa, that it was present while he was in the 
service, and [that it] probably progressed during the time he 
was in the service."  Dr. Ritchey stated that he felt the 
veteran's retinitis pigmentosa was service-connected.  

In December 1974, the RO denied the veteran's claim for 
nonservice-connected pension.  The RO indicated that the 
current evidence failed to show that the veteran was 
permanently disabled and permanently incapable of employment.  
The RO also apparently denied service connection for 
retinitis pigmentosa on a de novo basis.  The veteran 
appealed the decision as to the denial of service connection 
for retinitis pigmentosa.  

A March 1976 VA eye examination report (involving 
hospitalization and observation) related diagnoses of 
retinitis pigmentosa (bilateral), early lens opacities 
(bilateral), and suggested macular edema (bilateral).  

In March 1977, an independent medical expert opinion was 
received.  The physician noted that the veteran's entire 
chart was reviewed and that the diagnosis of retinitis 
pigmentosa was agreed upon by all examiners.  It was noted 
that the clinical data supplied was entirely consistent with 
the diagnosis.  The physician indicated that the veteran did 
not have a separate acquired macular pathology aside from his 
retinitis pigmentosa in 1970.  The physician stated that the 
macular findings were entirely typical of retinitis 
pigmentosa.  The physician commented that "retinitis 
pigmentosa [was] a hereditary disease of the eyes.  There 
[was] nothing in the data supplied to suggest that any 
environmental influence during [the veteran's] naval service 
contributed in any way to [his] unfortunate deterioration of 
vision."  The physician stated that the veteran's eyes 
"would be in the same condition whether he [was] in the Navy 
during [that] time or not."  

In an April 1977 decision, the Board denied service 
connection for retinitis pigmentosa.  The Board indicated 
that the evidence did not show that the veteran's retinitis 
pigmentosa was present in service or at separation therefrom 
and concluded that such disorder was not incurred in or 
aggravated by service.  The Board indicated that the 
veteran's service medical records were silent as to any 
reference to retinitis pigmentosa and that such disability 
was not shown to be present until subsequent to service.  The 
Board noted that it followed that the disability was not 
aggravated by service.  The Board further reported that an 
independent medical expert commented that the veteran's 
retinitis pigmentosa was unrelated to his service and set 
forth the reasoning for that conclusion.  The Board indicated 
that it concurred with such reasoning.  

In November 1978, the RO received the veteran's application 
to reopen his claim for service connection for retinitis 
pigmentosa.  

Private treatment records dated from August 1978 to November 
1978 show treatment for eye disorders including retinitis 
pigmentosa.  

A February 1979 VA eye examination report noted that the 
veteran reported that he had retinitis pigmentosa since he 
was about twelve years old.  The impression was bilateral 
early optic atrophy, bilateral retinitis pigmentosa, and 
bilateral small posterior cataracts.  

The November 1978 claim was apparently abandoned.  

A May 1985 VA Agent Orange examination report related 
diagnoses including retinitis pigmentosa.  

In June 1993, the veteran filed another application to reopen 
his claim for service connection for retinitis pigmentosa.  
He stated that it was his understanding that a March 1985 VA 
General Counsel opinion set out new guidelines under which 
familial conditions which occurred coincident with service 
should be adjudicated.  

In June 1993, the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for retinitis pigmentosa.  
The RO indicated that the evidence showed that the veteran 
had symptoms compatible with retinitis pigmentosa prior to 
service with a history of night blindness at age twelve and 
an uncorrectable visual acuity defect at his entrance to 
service.  The RO stated that there was no evidence of 
aggravation of a pre-existing condition during service and 
that the first evidence of a significant increase in 
symptomatology was in August 1970.  The RO indicated that, 
accordingly, it was found that material evidence to reopen 
the claim for service connection for retinitis pigmentosa had 
not been established and the claim was not considered 
reopened.  It was noted that his claim was considered based 
on a change in guidelines for considering service connection 
for retinitis pigmentosa.  

The veteran filed a notice of disagreement with the June 1993 
decision in July 1993.  A statement of the case was not 
issued.  

In February 1994, the veteran filed a motion for 
reconsideration of the Board's April 1977 decision denying 
service connection for retinitis pigmentosa.  In July 1994, 
the Board denied the veteran's motion for reconsideration of 
the April 1977 decision.  

In August 1996, the RO received the veteran's latest 
application to reopen his claim for service connection for 
retinitis pigmentosa.  

August 1996 VA treatment records show treatment for disorders 
including retinitis pigmentosa.  

An October 1996 VA eye examination report related an 
impression of retinitis pigmentosa.  An October 1996 VA aid 
and attendance and housebound examination report indicated 
diagnoses that included retinitis pigmentosa.  

In November 1996, the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for retinitis pigmentosa.  
The RO indicated that there was no reasonable possibility 
that the new evidence received in connection with the current 
claim would change the previous RO decision.  

In June 1998, the veteran filed another application to reopen 
his claim for service connection for retinitis pigmentosa.  

A June 1998 VA eye examination report related diagnoses of 
retinitis pigmentosa and a history of macular edema.  

In June 1998, the RO again determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for retinitis pigmentosa.  

In July 1998, the veteran filed another application to reopen 
his claim for service connection for retinitis pigmentosa.  

In September 1998, the RO again determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for retinitis pigmentosa.  

A November 1998 statement from P. Y. Paden, M.D., indicated 
that he had reviewed the veteran's induction documents and 
that there was no clear evidence of retinal pathology at that 
time.  Dr. Paden stated that, in fact, no mention was made of 
retinal pathology and that the conclusion of that physical 
was that the veteran was qualified for indication.  Dr. Paden 
indicated that the veteran's visual acuity on his induction 
physical was enough to qualify him for induction and his 
visual acuity was grossly abnormal in December 1970, which 
was within on year after service connection.  It was noted 
that service connection was allowed for chronic diseases of a 
hereditary nature which manifest within one year of 
discharge.  Dr. Paden commented that the veteran's retinitis 
pigmentosa clearly manifested within one year of discharge.  
Dr. Paden noted that the veteran went from an examination 
sufficient for induction into service to finger-counting 
within one year of discharge.  Dr. Paden stated that the 
veteran's retinitis pigmentosa "clearly manifested during 
service and the one year following induction."  

In July 1999, the RO reopened and granted service connection 
for retinitis pigmentosa.  A 100 percent rating was assigned, 
effective Augusts 30, 1996.  The veteran appealed the 
effective date assigned for the award of service connection 
for retinitis pigmentosa.  

In a May 2001 decision, the Board granted an earlier 
effective date of June 1, 1992 for the award of service 
connection for retinitis pigmentosa.  The Board indicated 
that the veteran alleged that an earlier effective date was 
justified because VAOPCPREC 1-90 (March 16, 1990), created a 
liberalizing change.  The Board stated that, indeed, 
VAOPGCPREC 1-90 was a liberalizing VA issue because it 
created a new basis for entitlement to a benefit, by 
extending the grant of presumptive service connection to 
heredity diseases.  See Routen v. West, 142 F.3d 1434, 1441- 
42 (Fed. Cir.), cert. denied, 525 U. S. 962 (1998); Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir.), cert. denied, 513 U.S. 810 (1994).  The Board 
noted that because the claim was reviewed at the request of 
the veteran more than 1 year after the March 16, 1990 date 
when liberalizing VAOPGCPREC 1-90 was issued, compensation 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request. 38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114(a), 3.400(p).  The Board concluded that, 
thus, the effective date for the grant of service connection 
for retinitis pigmentosa was no earlier than June 1, 1992.  

A November 2001 RO decision implemented the May 2001 Board 
decision and assigned a 100 percent rating for retinitis 
pigmentosa, effective June 1, 1992.  

Subsequent private and VA treatment records, including 
examination reports, show treatment for disorders including 
retinitis pigmentosa.  

Records from the Social Security Administration (SSA) show 
that the veteran was receiving disability compensation 
benefits.  

An October 2006 statement from D. Virgil Alfaro, III, M.D., 
indicated that the veteran underwent a comprehensive eye 
history and examination in October 2006.  Dr. Alfaro stated 
that "to a reasonable degree of medical certainty, it [was] 
[his] medical opinion that [the veteran's] retinitis 
pigmentosa [was] sporadic in nature and no familial or 
inherited.  

The file shows that service connection for retinitis 
pigmentosa, as noted above, was denied in a May 1971 RO 
decision.  The veteran did not appeal that decision and it is 
considered final unless it was based on CUE.  38 U.S.C.A. 
§ 7105.  

The veteran argues, essentially, that such decision should 
not be considered final on the basis of CUE.  The veteran 
argues that the service connection for retinitis pigmentosa 
should have been granted at the time of the May 1971 RO 
decision based on aggravation, or based on the fact that it 
was a hereditary disease diagnosed within a year following 
his separation from service, and that, therefore, CUE was 
committed.  

The veteran essentially disagrees with how the RO weighed and 
evaluated the evidence in May 1971, and such disagreement 
does not support a CUE finding.  A valid claim of CUE 
requires more than a disagreement as to how the facts were 
weighed and evaluated.  See Crippen, supra.  

A review of the May 1971 RO decision shows that the RO denied 
service connection for retinitis pigmentosa because the 
disease was familial (or hereditary) in nature.  The RO 
indicated that there was no progression of the disease in 
service beyond the natural course of the disease.   See 38 
C.F.R. §§ 3.303, 3.306 (1968).  At the time of the May 1971 
RO decision the veteran's service medical records did not 
show treatment for retinitis pigmentosa, but they did show 
treatment for visual acuity problems.  A December 1970 VA 
hospital summary related final diagnoses of retinitis 
pigmentosa with macular edema within one year of the 
veteran's separation from service.  A May 1971 VA eye 
examination report related diagnoses of retinitis pigmentosa, 
bilateral, with macular edema and loss of vision secondary to 
the first diagnosis.  The Board observes that the evidence 
then of record clearly offered some support for the RO's 
point of view.  Such facts could reasonably lead the RO, at 
that time, to find that the veteran's retinitis pigmentosa 
was a hereditary disease that was either not shown in service 
or not aggravated in service.  The Board notes that 
VAOPGCPREC 1-90 (March 16, 1990), which was a liberalizing VA 
issue because it created a new basis for entitlement to a 
benefit by extending the grant of presumptive service 
connection to heredity diseases, was not in effect at the 
time of the May 1971 decision.  

The Board finds that the RO correctly applied the governing 
legal authority in effect at the time of the May 1971 RO 
decision.  Considering the evidence available at the time of 
such decision, and the law then in effect, there is nothing 
to compel a conclusion, to which reasonable minds could not 
differ, that service connection for bilateral hip 
disabilities was warranted at that time.  There is no 
undebatable error of fact or law that would have manifestly 
changed the outcome.  The Board can not, by law, review an 
older unappealed decision based on evidence that did not 
exist at the time of the older decision.  

Therefore, the Board finds no CUE in the May 1971 RO 
decision.  38 C.F.R. § 3.3105 (a).  




ORDER

The claim of CUE in a May 1971 RO decision that denied 
service connection for retinitis pigmentosa, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


